Citation Nr: 1450672	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  07-39 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, including as secondary to service-connected lumbosacral strain.

2.  Entitlement to service connection for right upper extremity radiculopathy, including as secondary to the cervical spine disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from January 1969 to March 1989.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2010, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  In October 2011, after receiving the case back, the Board denied the claim.

The Veteran appealed the Board's decision denying these claims to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  A private attorney represented him in his appeal to the Court.  In May 2012, in granting a Joint Motion for Remand (JMR), the Court vacated (set aside) the Board's decision denying these claims and remanded them to the Board for action consistent with the terms of the JMR.

In January and November 2013, the Board in turn remanded these claims to the Agency of Original Jurisdiction (AOJ) via the AMC to satisfy the terms of the JMR.  However, given an even more recent written submission requesting a hearing concerning these claims, the Board is again remanding rather than immediately readjudicating them.


REMAND

In documents dated in April and May 2014, including a VA Form 646 (Statement of Accredited Representation in Appealed Case), the Veteran requested a videoconference hearing before the Board.  He is entitled to this hearing before readjudicating his claims.  38 C.F.R. § 20.700(e) (2014).

Accordingly, these claims are REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity.  Notify him and his representative of the date, time, and location of this hearing.  Put a copy of this notification letter in the claims file.  Upon completion of the hearing, return these claims to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

